Title: To Thomas Jefferson from Carlos Martínez de Irujo, 6 October 1801
From: Irujo, Carlos Martínez de
To: Jefferson, Thomas


Dear Sir
Philadelphia 6 of Octr. 1801
After the friendly interest you have been pleas’d to take on my continuance in this Country I flatter myself you will hear with pleasure that, by the Dispatches just receiv’d from my Court, I am inform’d, that your demand on this head has been readily acquiesc’d to by the King my Master, on terms as flattering to myself, as they show all the weight & consideration given to your respectable interference—I have at the same time receiv’d the particular & agreable commission to compliment you on your last Election, & to assure this Governement of friendly disposition of the King my Master towards this Country, & I’ll fullfill this pleasant duty personally & immediatly after my arrival to Washington—
I am going then to enter again on the laberinthe of setting up a house! the adquisition of furniture will Keep me hither ten or twelve days longer. Immediatly after that, I’ll proceed down to the Federal City & I’ll not neglect a situation, from which I may easily & frequently have the honor to present you my respects.
Mme. d’Irujo, the Governor & all the Family join themselves to me to thank you, for your friendly offices towards me, & they are all animated by the same sentiment of affection & gratitude than your most obt. & respl. Servt.
Le Chevalier d’Irujo
